

Exhibit 10.4




March 1, 2018


Michael J. O’Connor
200 E. Randolph
Chicago, IL 60601


Re:    Employment Letter
                
Dear Mike,
Aon Corporation (the “Company”) is pleased to confirm in this Employment Letter
(this “Letter”) the terms of your continued employment as Chief Executive
Officer, Aon Risk Solutions. Subject to your acceptance of this Letter, your
continued employment in this position will be deemed to have commenced as of
March 1, 2018 (the “Effective Date”).
1.    General.
At-Will Employment. Your employment with the Company pursuant to this Letter
constitutes at-will employment and is not for a specified period. Nothing in
this Letter is intended or should be construed as a contract for, or guarantee
of, continued employment. This Letter supersedes all prior and contemporaneous
agreements, negotiations, correspondence, undertakings and communications of the
parties, whether oral or written, respecting your employment, including, without
limitation, the Employment Agreement between you and the Company dated March 29,
2013 (your “2013 Agreement”).
Responsibilities. You will continue to serve in the position of Chief Executive
Officer, Aon Risk Solutions, and be a Level 1 senior executive of the Company
(or comparable level if levels are changed). You will have the authority and
responsibility consistent with your position, which shall be the authority and
responsibility typically held by a senior executive of a global, publicly-traded
company (e.g., CHRO, CAO, COO, etc.). You will also perform other duties on
behalf of the Company and its subsidiaries as may from time to time be
authorized or directed by the Company’s Chief Executive Officer (the “CEO”).
Outside Activities. You may engage in charitable, civic or community activities
and, with the prior approval of the General Counsel of Aon plc (the “GC”), may
serve as a director of any other business corporation, provided that (a) such
activities or service do not interfere with your duties hereunder or violate the
terms of any restrictive covenants applicable to you, (b) such activities are
consistent with the Aon Code of Business Conduct and are reviewed and approved
by the GC, and (c) such other business corporation provides you with director
and officer insurance coverage which, in the opinion of the Company, is adequate
under the circumstances.
2.    Compensation.
Base Salary. During your employment pursuant to this Letter, the Company will
continue to pay you a base salary at the rate of $900,000 per year (“Base
Salary”), payable semi-monthly in accordance with the Company’s executive
payroll policy. Your Base Salary will be reviewed annually on the Company’s
regular executive salary review schedule, and will be subject to adjustment at
the discretion of the Organization and Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”), which adjusted amount will be
thereafter your “Base Salary” for all purposes hereunder.
Annual Incentive Compensation. You will be eligible to participate in the annual
incentive compensation program for the Company’s senior executives in accordance
with the provisions of such program, as amended from time to time. Your target
bonus will be 100% of your Base Salary in effect at the end of such year. You
acknowledge and agree that any such annual incentive compensation program awards
will be subject to payment pursuant to and in accordance with the Aon Incentive
Stock Program, payable in a combination of cash and an Aon equity-based award,
if applicable.
Long-Term Incentive Compensation. You will be eligible to participate in the
long-term incentive compensation programs for the Company’s senior executives in
accordance with the provisions of such programs, as




--------------------------------------------------------------------------------




amended from time to time, pursuant to which you will be eligible to receive,
subject to the approval of the Compensation Committee, an annual equity award in
an amount that reflects and is consistent with your role and contribution.
Employee Benefits. During the course of employment, you will be entitled to
participate in the Company’s employee benefit plans generally available to
senior executives of the Company. In particular, you will be eligible to
participate in an executive health program. Nothing in this Letter will require
the Company to establish, maintain or continue any of the benefits already in
existence or hereafter adopted for executives of the Company and nothing in this
Letter will restrict the right of the Company to amend, modify or terminate such
programs.
Vacation Time. You will not accrue vacation time, but will be entitled to paid
vacation time in accordance with usual Company practices applicable to similarly
situated employees.
Expense Reimbursement. In accordance with Company policies and procedures and on
prescribed Company forms, the Company will reimburse you for all proper expenses
incurred by you in the performance of your duties hereunder.
Severance and Change in Control Protection. You will be eligible to participate
in the severance and change in control plan for the Company’s senior executives
in accordance with the provisions of such plan, as amended from time to time.
Restrictive Covenants. The compensation and benefits described above will be
provided to you in consideration of your agreement to execute and comply with
the Company’s standard non-competition and non-solicitation agreement for senior
executives. By accepting this Letter, you acknowledge the receipt and
sufficiency of such consideration.


If you accept the above-described terms and conditions of employment with the
Company, please sign below and return this Letter to the Company.


Sincerely,


/s/ Anthony R. Goland


Anthony R. Goland
Chief Human Resources Officer
Aon Corporation


ACCEPTED AND AGREED:


_/s/__Michael J. O’Connor__


MICHAEL J. O’CONNOR


